Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This communication is in response to the Application No. 17/079,230 filed on 10/23/20. Claims 1 - 4 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application
Pat # 10,869,346
A method performed by user equipment (UE) capable of device to device communication, the method comprising: receiving a system information block transmitted by a radio access network; and initiating a procedure for an assignment of resources related to device to device communication by the UE, wherein the procedure comprises, after receiving the system information block, the UE sending device to device communication information to the radio access network that indicates a frequency for the device to device communication.
A method performed by user equipment (UE) comprising: acquiring a system information block broadcast by an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (EUTRAN); and initiating a procedure for initiating the assignment of resources related to direct communication by the UE, wherein the procedure comprises, following receipt of the system information block, sending UE device-to-device communication information to the EUTRAN that indicates a frequency for the direct communication.


. 

5.	Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application
Pat # 10,869,346
A method performed by a radio access network, the method comprising: transmitting a system information block in a cell; and receiving, from a user equipment (UE) capable of device to device communication, after transmitting the system information block as part of a procedure for an assignment of resources related to device to device communication by the UE, device to device communication information that indicates a frequency for the device to device communication.
A method performed by an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (EUTRAN), the method comprising: broadcasting a system information block in a cell; and receiving, from a user equipment (UE), following broadcast of the system information block as part of a procedure to initiate assignment of resources related to the direct communication by the UE, UE device-to-device communication information that indicates a frequency for direct communication.


Even though the instant application does not specifically disclose having UMTA and EUTRAN it is understood that it would be obvious to one of the ordinary skilled in the art to perform the steps with any other systems. 

. 

6.	Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application
Pat # 10,869,346
A radio access network comprising: a processor and transceiver; wherein the processor is configured to control the transceiver to: broadcast a system information block in a cell; and receive, from a user equipment (UE) capable of device to device communication, after the broadcast of the system information block as part of a procedure for an assignment of resources related to the device to device communication by the UE, device to device communication information that indicates a frequency for device to device communication.
An Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (EUTRAN) comprising: a processor and transceiver; wherein the processor is configured to control the transceiver to: broadcasting a system information block in a cell; and receiving, from a user equipment (UE), following broadcast of the system information block as part of a procedure to initiate assignment of resources related to the direct communication by the UE, UE device-to-device communication information that indicates a frequency for direct communication.


Even though the instant application does not specifically disclose having UMTA and EUTRAN it is understood that it would be obvious to one of the ordinary skilled in the art to perform the steps with any other systems. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632